Title: To Thomas Jefferson from Joseph Barnes, 16 June 1806
From: Barnes, Joseph
To: Jefferson, Thomas


                        
                            Palermo june 16—1806
                        
                        P.S. 
                  In regard to Political affairs Mr. Jefferson will have been informed—of all the extraordinary new order
                            of things in Europe, opposite what was hoped from the French revolution by the friends of mankind—
                        Of the French being in Possession of Naples & Calabria, & Joseph Napoleon having been Acknowledged tho’
                            not yet Crown’d King of the two Sicilies—at Naples—
                        Of the English being in Sicily, tho’ as yet but 14000 Troops, nor hitherto has any plan of future operation
                            transpired—it has been Suggested that the British would be put in possession of the Island; Should it be menaced I have
                            no doubt they will—but at Present there is little appearance—
                        On the Contrary, Sir Sydney Smith, who commands the British Fleet in this quarter, knocks about the Coast of
                            Calabria with his Armed Boats, rattles the grape Shot, makes the French fly to the Mountains, Lands and takes off all
                            their Cannon! the other day he brot off eight or Ten pieces of Brass Cannon from Schilla opposite the Faro of Messina.—
                        Gacita is not Likely to be Subjugated by the French—one Million ‘tis said was offered the other day to
                            Prince William Stadt who commands it which he Spurn’d—
                        Mr. Jefferson will also have been inform’d of Britain having declared War against Prussia—hope the King of
                            the Latter will meet his desert, especially as the Grt. Napoleon is not his friend, it Seems, for he who has Sacrificed
                            Europe, ought himself to be Sacrificed—
                        Russia & Sweden are firm—of the unexampled Naval Victory of the Late unparalleled Nelson—off Cadix—over
                            the Combined Fleets—Of consequence the British fleet completely triumphant on the Ocean—fortunately for the friends of
                            Mankind; for at Present England is the only Barrier between Liberty & Universal Slavery—Could this barrier be broken—adieu to Liberty—Grt. Britain has therefore become of more importance than probably a Nation ever was to the World—consequently, however we may disagree from the unjust Spoliations of the English on our Commerce; & however we may
                            embrace this Moment to obtain redress & come to a Specific understanding relative to our Commerce in future, yet ’tis
                            not our interest, as friends to the happiness of mankind, to See England fall—whose wooden walls Lie between us and harm—And, the American being almost the only Flag respected by the British, gives to our Commerce an immence advantage—While
                            Europe is empoverishing, America is enriching—
                        
                            J.B.
                        
                    